DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Response to Arguments
Applicant’s arguments filed 04/14/2022 with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9, 14-19, 21, 26, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shouldice et al. (US PAT 20180106897 hereinafter Shouldice) in view of Wang (US PAT 20160341821) and in further view of Zhang et al. (US-20180034156 hereinafter Zhang).

	Regarding claim 1, Shouldice teaches A method of detecting a human body part, the method comprising: transmitting a plurality of  from a communication device (Shouldice fig 1 “100”; 0028 “The system may include a control processor in communication with the one or more sensor”), 
receiving reflected energy after transmitting the plurality of (Shouldice 0282 “The first pulse reflects off nearby objects to create an echo pulse that is received back in the sensor”), wherein the 
reflected energy comprises energy from the plurality of (Shouldice0282 “The first pulse reflects off nearby objects to create an echo pulse that is received back in the sensor”); and 
adaptively filtering the reflected energy to obtain one or more signals associated with a signal component for removal of the signal component (Shouldice 0092 “The reflected signal is then received, amplified and mixed with a portion of the original signal, and the output of this mixer may then be filtered.”; 0283 “Sensor data are filtered (low-pass and anti-alias filtered, and in parallel, high-pass and anti-alias filtered for movement analysis) prior to analysis.”), 
Shouldice does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Wang teaches a method and apparatus for detecting living objects using a millimeter wave frequency band (Wang 0054 “The transmitter 502 and the receiver 504 may comprise ultra wide band (UWB) radar antennas operating in a frequency band of 1-10 GHz, although any type of UWB radar antenna operating in any associated frequency band (e.g., the 24 GHz ISM band, the 60 GHz ISM band, or the 77 GHz automotive band) may also be contemplated.”) and further teaches removing signal clutter (Wang 0061 “The high pass filter 706 is considered “slow time” because it may remove frequency content below a desired threshold that is common to a plurality of consecutively received match filtered baseband digital radar signals. This has the net effect of ensuring that only fast-changing signals likely to be caused by living or moving objects remain after filtering, eliminating slow changing aberrations in the signal likely to have other causes such as, but not limited to, aging or heating of electrical components in the detection system. ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the detection and identification of a human from characteristics signals system and method of Shouldice to include the living object detection system and method of Wang.  One would have been motivated to do so in order to avoid excessive electromagnetic exposure to humans/critical objects and advantageously reduce noise in a processed signal (Wang 0003, 0061).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Wang merely teaches that it is well-known to incorporate the particular filtering techniques to distinguish signals of living/moving objects to aberrations.  Since both Shouldice and Wang disclose similar radio frequency transmission systems with human body detection, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results with respect to the similar field of endeavor.
Shouldice in view of Wang does not explicitly teach filtering antenna mutual coupling. However, in a related field of endeavor, Zhang teaches a system and method for filtering antenna elements for mutual coupling suppression (Zhang 0052 “in FIG. 9C-9D, it can be clearly seen that both the reflection coefficients and gains have gentle gradients at the edges of passband, and the isolation is only ˜22 dB. The comparison verifies that the improved mutual coupling suppression in the proposed design is due to the use of filtering antenna elements”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the detection and identification of a human from characteristics signals system and method of Shouldice and the living object detection system and method of Wang to include the filtering system and method of Zhang.  One would have been motivated to do so in order to advantageously maintain high isolation between antenna elements at close proximity (Zhang 0054).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Zhang merely teaches that it is well-known to incorporate the particular filtering techniques.  Since both Shouldice in view of Wang and Zhang disclose similar radio frequency transmission systems and filtering methods, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results with respect to the similar field of endeavor.


	Regarding claim 2, Shouldice in view of Wang and in further view of Zhang teach The method of claim 1, wherein adaptively filtering the reflected energy comprises: adaptively filtering the reflected energy to remove the signal component associated with the antenna mutual coupling  (Zhang 0052 “in FIG. 9C-9D, it can be clearly seen that both the reflection coefficients and gains have gentle gradients at the edges of passband, and the isolation is only ˜22 dB. The comparison verifies that the improved mutual coupling suppression in the proposed design is due to the use of filtering antenna elements”).


	Regarding claim 3, Shouldice in view of Wang and in further view of Zhang teach The method of claim 2, wherein adaptively filtering the reflected energy comprises: adaptively filtering the reflected energy to remove the signal component associated with the clutter, wherein the clutter is caused by a static object (Wang 0061 “The high pass filter 706 is considered “slow time” because it may remove frequency content below a desired threshold that is common to a plurality of consecutively received match filtered baseband digital radar signals. This has the net effect of ensuring that only fast-changing signals likely to be caused by living or moving objects remain after filtering, eliminating slow changing aberrations in the signal likely to have other causes such as, but not limited to, aging or heating of electrical components in the detection system.” [the electrical components correspond a static object]).  

	Regarding claim 4, Shouldice in view of Wang and in further view of Zhang teach The method of claim 3, wherein energy reflected from the removed signal component varies slowly relative to energy reflected from the human body part (Wang 0061 “The high pass filter 706 is considered “slow time” because it may remove frequency content below a desired threshold that is common to a plurality of consecutively received match filtered baseband digital radar signals. This has the net effect of ensuring that only fast-changing signals likely to be caused by living or moving objects remain after filtering).  

	Regarding claim 5, Shouldice in view of Wang and in further view of Zhang teach The method of claim 4, wherein adaptively filtering the reflected energy comprises: adaptively filtering the reflected energy by using a sample from  previously received reflected energy to extract the energy reflected from the removed signal component which varies slowly relative to the energy reflected from the human body part (Wang 0061 “The high pass filter 706 is considered “slow time” because it may remove frequency content below a desired threshold that is common to a plurality of consecutively received match filtered baseband digital radar signals.”; 0060 “UWB signal is sampled by a high speed analog-to-digital converter (not shown) and the baseband digital UWB signal is forwarded for further processing in the digital domain, as will be described in more detail in connection with FIG. 7.”).

	Regarding claim 7, Shouldice in view of Wang and in further view of Zhang teach The method of claim 5, wherein adaptively filtering the reflected energy comprises: adaptively filtering the reflected energy   with an infinite impulse response filter or a low pass filter (Wang 0061 “The match filtered baseband digital radar signal is output from the matching filter 702 and provided to a low pass filter 704, which removes or substantially attenuates frequency content above a desired threshold. The matched and low pass filtered baseband digital radar signal is output from the low pass filter 704 and input to a slow time high pass filter 706.”).  

	Regarding claim 9, Shouldice in view of Wang and in further view of Zhang teach The method of claim 1, wherein the plurality of millimeter wave pulses are frequency modulated continuous wave pulses (Shouldice 0142 “These RF signals can be continuous wave or pulsed . . .  utilizing FMCW methods”).  

	Regarding claim 14, Shouldice in view of Wang and in further view of Zhang teach An apparatus for detecting a  human body part, the apparatus comprising: a transmitter adapted to transmit a plurality of (Shouldice 0092 “FIG. 2A, the transmitter transmits a radio-frequency signal towards a subject, e.g., a human”), 
a receiver adapted to receive reflected energy after transmitting the plurality of (fig 2A “receiver”), wherein the reflected energy comprises 
energy from the plurality of millimeter wave pulses (Shouldice0282 “The first pulse reflects off nearby objects to create an echo pulse that is received back in the sensor”); and 
a filter adapted to filter the reflected energy to obtain one or more signals associated with a signal component for removal of the signal component (Shouldice 0092 “The reflected signal is then received, amplified and mixed with a portion of the original signal, and the output of this mixer may then be filtered.”; 0283 “Sensor data are filtered (low-pass and anti-alias filtered, and in parallel, high-pass and anti-alias filtered for movement analysis) prior to analysis.”), 
Shouldice does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Wang teaches a method and apparatus for detecting living objects using a millimeter wave frequency band (Wang 0054 “The transmitter 502 and the receiver 504 may comprise ultra wide band (UWB) radar antennas operating in a frequency band of 1-10 GHz, although any type of UWB radar antenna operating in any associated frequency band (e.g., the 24 GHz ISM band, the 60 GHz ISM band, or the 77 GHz automotive band) may also be contemplated.”) and further teaches removing signal clutter (Wang 0061 “The high pass filter 706 is considered “slow time” because it may remove frequency content below a desired threshold that is common to a plurality of consecutively received match filtered baseband digital radar signals. This has the net effect of ensuring that only fast-changing signals likely to be caused by living or moving objects remain after filtering, eliminating slow changing aberrations in the signal likely to have other causes such as, but not limited to, aging or heating of electrical components in the detection system. ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the detection and identification of a human from characteristics signals system and method of Shouldice to include the living object detection system and method of Wang.  One would have been motivated to do so in order to avoid excessive electromagnetic exposure to humans/critical objects and advantageously reduce noise in a processed signal (Wang 0003, 0061).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Wang merely teaches that it is well-known to incorporate the particular filtering techniques to distinguish signals of living/moving objects to aberrations.  Since both Shouldice and Wang disclose similar radio frequency transmission systems with human body detection, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results with respect to the similar field of endeavor.
Shouldice in view of Wang does not explicitly teach filtering antenna mutual coupling. However, in a related field of endeavor, Zhang teaches a system and method for filtering antenna elements for mutual coupling suppression (Zhang 0052 “in FIG. 9C-9D, it can be clearly seen that both the reflection coefficients and gains have gentle gradients at the edges of passband, and the isolation is only ˜22 dB. The comparison verifies that the improved mutual coupling suppression in the proposed design is due to the use of filtering antenna elements”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the detection and identification of a human from characteristics signals system and method of Shouldice and the living object detection system and method of Wang to include the filtering system and method of Zhang.  One would have been motivated to do so in order to advantageously maintain high isolation between antenna elements at close proximity (Zhang 0054).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Zhang merely teaches that it is well-known to incorporate the particular filtering techniques.  Since both Shouldice in view of Wang and Zhang disclose similar radio frequency transmission systems and filtering methods, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results with respect to the similar field of endeavor.

	Regarding claim 15, Shouldice in view of Wang and in further view of Zhang teach The apparatus of claim 14, wherein the filter is further adapted to: filter the reflected energy to remove the signal component associated with the antenna mutual coupling (Zhang 0052 “in FIG. 9C-9D, it can be clearly seen that both the reflection coefficients and gains have gentle gradients at the edges of passband, and the isolation is only ˜22 dB. The comparison verifies that the improved mutual coupling suppression in the proposed design is due to the use of filtering antenna elements”).

	Regarding claim 16, Shouldice in view of Wang and in further view of Zhang teach The apparatus of claim 15, wherein the filter is further adapted to:  filter the reflected energy to remove the signal component associated with the clutter, wherein the clutter is caused by a static object (Wang 0061 “The high pass filter 706 is considered “slow time” because it may remove frequency content below a desired threshold that is common to a plurality of consecutively received match filtered baseband digital radar signals. This has the net effect of ensuring that only fast-changing signals likely to be caused by living or moving objects remain after filtering, eliminating slow changing aberrations in the signal likely to have other causes such as, but not limited to, aging or heating of electrical components in the detection system.” [the electrical components correspond a static object]).   

	Regarding claim 17, Shouldice in view of Wang and in further view of Zhang teach The apparatus of claim 16, wherein energy reflected from the removed signal component varies slowly relative to energy reflected from the human body part (Wang 0061 “The high pass filter 706 is considered “slow time” because it may remove frequency content below a desired threshold that is common to a plurality of consecutively received match filtered baseband digital radar signals. This has the net effect of ensuring that only fast-changing signals likely to be caused by living or moving objects remain after filtering).   

	Regarding claim 18, Shouldice in view of Wang and in further view of Zhang teach The apparatus of claim 17, wherein the filter is further adapted to: filtering the reflected energy by using a sample from previously reflected energy to extract the energy reflected from the removed signal component which varies slowly relative to the energy reflected from the human body part (Wang 0061 “The high pass filter 706 is considered “slow time” because it may remove frequency content below a desired threshold that is common to a plurality of consecutively received match filtered baseband digital radar signals.”; 0060 “UWB signal is sampled by a high speed analog-to-digital converter (not shown) and the baseband digital UWB signal is forwarded for further processing in the digital domain, as will be described in more detail in connection with FIG. 7.”).  

	Regarding claim 19, Shouldice in view of Wang and in further view of Zhang teach The apparatus of claim 18, wherein the filter is further adapted to: filter the reflected energy with an infinite impulse response filter or a low pass filter (Wang 0061 “The match filtered baseband digital radar signal is output from the matching filter 702 and provided to a low pass filter 704, which removes or substantially attenuates frequency content above a desired threshold. The matched and low pass filtered baseband digital radar signal is output from the low pass filter 704 and input to a slow time high pass filter 706.”).  

	Regarding claim 21, Shouldice in view of Wang and in further view of Zhang teach The apparatus of claim 14, wherein the plurality of millimeter wave pulses are frequency modulated continuous wave pulses (Shouldice 0142 “These RF signals can be continuous wave or pulsed . . .  utilizing FMCW methods”).  

	Regarding claim 26, Shouldice in view of Wang and in further view of Zhang teach An apparatus for detecting a human body part, the apparatus comprising: means for transmitting a plurality of (Shouldice fig 1 “100”; 0028 “The system may include a control processor in communication with the one or more sensor”), 
receiving reflected energy after transmitting the plurality of (Shouldice 0282 “The first pulse reflects off nearby objects to create an echo pulse that is received back in the sensor”), wherein the 
reflected energy comprises energy from the plurality of (Shouldice 0282 “The first pulse reflects off nearby objects to create an echo pulse that is received back in the sensor”); and means for 
adaptively filtering the reflected energy to  obtain one or more signals associated with a signal component for removal of the signal component (Shouldice 0092 “The reflected signal is then received, amplified and mixed with a portion of the original signal, and the output of this mixer may then be filtered.”; 0283 “Sensor data are filtered (low-pass and anti-alias filtered, and in parallel, high-pass and anti-alias filtered for movement analysis) prior to analysis.”), 
Shouldice does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Wang teaches a method and apparatus for detecting living objects using a millimeter wave frequency band (Wang 0054 “The transmitter 502 and the receiver 504 may comprise ultra wide band (UWB) radar antennas operating in a frequency band of 1-10 GHz, although any type of UWB radar antenna operating in any associated frequency band (e.g., the 24 GHz ISM band, the 60 GHz ISM band, or the 77 GHz automotive band) may also be contemplated.”) and further teaches removing signal clutter (Wang 0061 “The high pass filter 706 is considered “slow time” because it may remove frequency content below a desired threshold that is common to a plurality of consecutively received match filtered baseband digital radar signals. This has the net effect of ensuring that only fast-changing signals likely to be caused by living or moving objects remain after filtering, eliminating slow changing aberrations in the signal likely to have other causes such as, but not limited to, aging or heating of electrical components in the detection system.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the detection and identification of a human from characteristics signals system and method of Shouldice to include the living object detection system and method of Wang.  One would have been motivated to do so in order to avoid excessive electromagnetic exposure to humans/critical objects and advantageously reduce noise in a processed signal (Wang 0003, 0061).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Wang merely teaches that it is well-known to incorporate the particular filtering techniques to distinguish signals of living/moving objects to aberrations.  Since both Shouldice and Wang disclose similar radio frequency transmission systems with human body detection, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results with respect to the similar field of endeavor.
Shouldice in view of Wang does not explicitly teach filtering antenna mutual coupling. However, in a related field of endeavor, Zhang teaches a system and method for filtering antenna elements for mutual coupling suppression (Zhang 0052 “in FIG. 9C-9D, it can be clearly seen that both the reflection coefficients and gains have gentle gradients at the edges of passband, and the isolation is only ˜22 dB. The comparison verifies that the improved mutual coupling suppression in the proposed design is due to the use of filtering antenna elements”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the detection and identification of a human from characteristics signals system and method of Shouldice and the living object detection system and method of Wang to include the filtering system and method of Zhang.  One would have been motivated to do so in order to advantageously maintain high isolation between antenna elements at close proximity (Zhang 0054).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Zhang merely teaches that it is well-known to incorporate the particular filtering techniques.  Since both Shouldice in view of Wang and Zhang disclose similar radio frequency transmission systems and filtering methods, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results with respect to the similar field of endeavor.
	Regarding claim 30, Shouldice in view of Wang and in further view of Zhang teach A non-transitory computer-readable medium storing computer executable code,  the code executable to (Shouldice 0376 “computer programs stored in a non-transitory computer readable storage medium”): 
transmit a plurality of (Shouldice fig 1 “100”; 0028 “The system may include a control processor in communication with the one or more sensor”), 
receive reflected energy after transmitting the plurality of millimeter wave pulses (Shouldice 0282 “The first pulse reflects off nearby objects to create an echo pulse that is received back in the sensor”), wherein the reflected energy comprises 
energy from the plurality of millimeter wave pulses (Shouldice 0282 “The first pulse reflects off nearby objects to create an echo pulse that is received back in the sensor”); and 
adaptively filter the reflected energy to obtain one or more signals associated with a signal component for removal of the signal component (Shouldice 0092 “The reflected signal is then received, amplified and mixed with a portion of the original signal, and the output of this mixer may then be filtered.”; 0283 “Sensor data are filtered (low-pass and anti-alias filtered, and in parallel, high-pass and anti-alias filtered for movement analysis) prior to analysis.”), 
Shouldice does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Wang teaches a method and apparatus for detecting living objects using a millimeter wave frequency band (Wang 0054 “The transmitter 502 and the receiver 504 may comprise ultra wide band (UWB) radar antennas operating in a frequency band of 1-10 GHz, although any type of UWB radar antenna operating in any associated frequency band (e.g., the 24 GHz ISM band, the 60 GHz ISM band, or the 77 GHz automotive band) may also be contemplated.”) and further teaches removing signal clutter (Wang 0061 “The high pass filter 706 is considered “slow time” because it may remove frequency content below a desired threshold that is common to a plurality of consecutively received match filtered baseband digital radar signals. This has the net effect of ensuring that only fast-changing signals likely to be caused by living or moving objects remain after filtering, eliminating slow changing aberrations in the signal likely to have other causes such as, but not limited to, aging or heating of electrical components in the detection system. ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the detection and identification of a human from characteristics signals system and method of Shouldice to include the living object detection system and method of Wang.  One would have been motivated to do so in order to avoid excessive electromagnetic exposure to humans/critical objects and advantageously reduce noise in a processed signal (Wang 0003, 0061).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Wang merely teaches that it is well-known to incorporate the particular filtering techniques to distinguish signals of living/moving objects to aberrations.  Since both Shouldice and Wang disclose similar radio frequency transmission systems with human body detection, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results with respect to the similar field of endeavor.
Shouldice in view of Wang does not explicitly teach filtering antenna mutual coupling. However, in a related field of endeavor, Zhang teaches a system and method for filtering antenna elements for mutual coupling suppression (Zhang 0052 “in FIG. 9C-9D, it can be clearly seen that both the reflection coefficients and gains have gentle gradients at the edges of passband, and the isolation is only ˜22 dB. The comparison verifies that the improved mutual coupling suppression in the proposed design is due to the use of filtering antenna elements”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the detection and identification of a human from characteristics signals system and method of Shouldice and the living object detection system and method of Wang to include the filtering system and method of Zhang.  One would have been motivated to do so in order to advantageously maintain high isolation between antenna elements at close proximity (Zhang 0054).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Zhang merely teaches that it is well-known to incorporate the particular filtering techniques.  Since both Shouldice in view of Wang and Zhang disclose similar radio frequency transmission systems and filtering methods, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results with respect to the similar field of endeavor.
Claim(s) 6, 8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shouldice et al. (US PAT 20180106897 hereinafter Shouldice) in view of Wang (US PAT 20160341821) in view of Zhang et al. (US-20180034156 hereinafter Zhang) and in further view of Rimini et al. (US-20140247757 hereinafter Rimini).


	Regarding claim 6, Shouldice in view of Wang and in further view of Zhang teach The method of claim 5, wherein adaptively filtering the reflected energy comprises: adaptively filtering the reflected energy with (Wang 0061 “The high pass filter 706 is considered “slow time” because it may remove frequency content below a desired threshold that is common to a plurality of consecutively received match filtered baseband digital radar signals. This has the net effect of ensuring that only fast-changing signals likely to be caused by living or moving objects remain after filtering, eliminating slow changing aberrations”).  
	Shouldice in view of Wang and in further view of Zhang does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Rimini teaches using an adaptive 1-tap cancellation filter (Rimini 0011 “FIG. 5(a) is a plot illustrating a measured transmit leakage signal and a reconstructed transmit leakage signal of a transceiver including single-tap adaptive filter”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the detection and identification of a human from characteristics signals system and method of Shouldice and the living object detection system and method of Wang and the filtering system and method of Zhang to include the adaptive filtering system and method of Rimini.  One would have been motivated to do so in order to improve signal leakage and noise cancellation produced from a transmission system (Rimini 0034, 0049).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Rimini merely teaches that it is well-known to incorporate the particular adaptive filtering.  Since both Shouldice, Wang, Zhang and Rimini discuss similar RF filtering systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable filtering results.


	Regarding claim 8, Shouldice in view of Wang in view of Zhang and in further view of Rimini teach The method of claim 6, wherein adaptively filtering the reflected energy comprises: adaptively filtering the reflected energy using a single tap delay line (Rimini 0011 “FIG. 5(a) is a plot illustrating a measured transmit leakage signal and a reconstructed transmit leakage signal of a transceiver including single-tap adaptive filter”).


	Regarding claim 20, Shouldice in view of Wang and in further view of Zhang teach The apparatus of claim 19, 
Shouldice in view of Wang and in further view of Zhang does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Rimini teaches using a a single tap delay line (Rimini 0011 “FIG. 5(a) is a plot illustrating a measured transmit leakage signal and a reconstructed transmit leakage signal of a transceiver including single-tap adaptive filter”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the detection and identification of a human from characteristics signals system and method of Shouldice and the living object detection system and method of Wang and the filtering system and method of Zhang to include the adaptive filtering system and method of Rimini.  One would have been motivated to do so in order to improve signal leakage and noise cancellation produced from a transmission system (Rimini 0034, 0049).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Rimini merely teaches that it is well-known to incorporate the particular adaptive filtering.  Since both Shouldice, Wang, Zhang and Rimini discuss similar RF filtering systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable filtering results.

Claim(s) 10-11, 22-23, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shouldice et al. (US PAT 20180106897 hereinafter Shouldice) in view of Wang (US PAT 20160341821) in view of Zhang et al. (US-20180034156 hereinafter Zhang) and in further view of Molchanov et al. (US-20160259037 hereinafter Molchanov).

	Regarding claim 10, Shouldice in view of Wang and in further view of Zhang teach The method of claim 9, 
	The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Molchanov teaches a radar based user interface that detects a human body part and using a chrip period between one to one hundred milliseconds (Molchanov 0105 “in some embodiments the chirp period is set to T=2 ms.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the detection and identification of a human from characteristics signals system and method of Shouldice and the living object detection system and method of Wang and the filtering system and method of Zhang to include the radar based system and method of Molchanov.  One would have been motivated to do so in order to advantageously reduce computational complexity on detecting moving objects (Molchanov 0041).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Molchanov merely teaches that it is well-known to incorporate the particular pulse behavior.  Since both Shouldice, Wang, Zhang and Molchanov discuss similar RF systems that detect human body parts, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable filtering results.


	Regarding claim 11, Shouldice in view of Wang in view of Zhang and in further view of Molchanov teach The method of claim 10, wherein a user equipment (UE) (Shouldice fig 1 “100”; 0090 “ sensing or detection apparatus 100”) is used to 
transmit the plurality of millimeter wave pulses and receive the reflected energy from the plurality of millimeter wave pulses (Shouldice 0092 “illustrated in FIG. 2A, the transmitter transmits a radio-frequency signal towards a subject, e.g., a human. Generally, the source of the RF signal is a local oscillator (LO). The reflected signal is then received, amplified and mixed with a portion of the original signal, and the output of this mixer may then be filtered.”).  


	Regarding claim 22, Shouldice in view of Wang and in further view of Zhang teach The apparatus of claim 21, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Molchanov teaches a radar based user interface that detects a human body part and using a chrip period between one to one hundred milliseconds (Molchanov 0105 “in some embodiments the chirp period is set to T=2 ms.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the detection and identification of a human from characteristics signals system and method of Shouldice and the living object detection system and method of Wang and the filtering system and method of Zhang to include the radar based system and method of Molchanov.  One would have been motivated to do so in order to advantageously reduce computational complexity on detecting moving objects (Molchanov 0041).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Molchanov merely teaches that it is well-known to incorporate the particular pulse behavior.  Since both Shouldice, Wang, Zhang and Molchanov discuss similar RF systems that detect human body parts, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable filtering results.
	Regarding claim 23, Shouldice in view of Wang in view Zhang and in further view of Molchanov teach The apparatus of claim 22, wherein a user equipment (UE) (Shouldice fig 1 “100”; 0090 “ sensing or detection apparatus 100”) is used to
transmit the plurality of millimeter wave pulses and receive the reflected energy from the plurality of millimeter wave pulses (Shouldice 0092 “illustrated in FIG. 2A, the transmitter transmits a radio-frequency signal towards a subject, e.g., a human. Generally, the source of the RF signal is a local oscillator (LO). The reflected signal is then received, amplified and mixed with a portion of the original signal, and the output of this mixer may then be filtered.”).  


	Regarding claim 27, Shouldice in view of Wang in view Zhang and in further view of Molchanov teach The apparatus of claim 23, wherein the means for adaptively filtering the reflected energy comprise: means for adaptively filtering the reflected energy to remove the signal component associated with the antenna mutual coupling (Zhang 0052 “in FIG. 9C-9D, it can be clearly seen that both the reflection coefficients and gains have gentle gradients at the edges of passband, and the isolation is only ˜22 dB. The comparison verifies that the improved mutual coupling suppression in the proposed design is due to the use of filtering antenna elements”).  

Claim(s) 13, 25, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shouldice et al. (US PAT 20180106897 hereinafter Shouldice) in view of Wang (US PAT 20160341821) in view of Zhang et al. (US-20180034156 hereinafter Zhang) and in further view of Leabman (US PAT 10135294).


	Regarding claim 13, Shouldice in view of Wang and in further view of Zhang teach The method of claim 1
	The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Leabman teaches a beating operation (55:50-57 “transmitter 1002, which may also include a proprietary chip for adjusting phase and/or relative magnitudes of power waves 1002. The phase, gain, amplitude, frequency, and other waveform features of the power waves 1002 are determined based on the one or more parameters” [adjusting the amplitude corresponds to beating operation]) of 
a Phase Modulated Continuous Wave (PMCW) radar processor (Leabman 63:61-62 “ modulating the phase of the carrier signal”; 60:5-9 “transmitter 1406 . . . may produce both pulse and continuous waveforms”).  
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the detection and identification of a human from characteristics signals system and method of Shouldice and the living object detection system and method of Wang and the filtering system and method of Zhang to include the radar transmission method and system of Leabman.  One would have been motivated to do so in order to advantageously avoid particular objects in the transmission field (Leabman 23:15-45).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Leabman merely teaches that it is well-known to incorporate the particular transmission scheme.  Since both Shouldice, Wang, Zhang and Leabman discuss similar sensor systems for human recognition, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable filtering results.


	Regarding claim 25, Shouldice in view of Wang and in further view of Zhang teach The apparatus of claim 14, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Leabman teaches a beating operation (55:50-57 “transmitter 1002, which may also include a proprietary chip for adjusting phase and/or relative magnitudes of power waves 1002. The phase, gain, amplitude, frequency, and other waveform features of the power waves 1002 are determined based on the one or more parameters” [adjusting the amplitude corresponds to beating operation]) of 
a Phase Modulated Continuous Wave (PMCW) radar processor (Leabman 63:61-62 “ modulating the phase of the carrier signal”; 60:5-9 “transmitter 1406 . . . may produce both pulse and continuous waveforms”).  
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the detection and identification of a human from characteristics signals system and method of Shouldice and the living object detection system and method of Wang and the filtering system and method of Zhang to include the radar transmission method and system of Leabman.  One would have been motivated to do so in order to advantageously avoid particular objects in the transmission field (Leabman 23:15-45).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Leabman merely teaches that it is well-known to incorporate the particular transmission scheme.  Since both Shouldice, Wang, Zhang and Leabman discuss similar sensor systems for human recognition, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable filtering results.

	Regarding claim 29, Shouldice in view of Wang in view of Zhang and in further view of Leabman teach The apparatus of claim 25, wherein energy reflected from the removed signal component varies slowly relative to energy reflected from the human body part (Wang 0061 “The high pass filter 706 is considered “slow time” because it may remove frequency content below a desired threshold that is common to a plurality of consecutively received match filtered baseband digital radar signals. This has the net effect of ensuring that only fast-changing signals likely to be caused by living or moving objects remain after filtering).  

Claim(s) 12, 24, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shouldice et al. (US PAT 20180106897 hereinafter Shouldice) in view of Wang (US PAT 20160341821) in view of Zhang et al. (US-20180034156 hereinafter Zhang) in view of Molchanov et al. (US-20160259037 hereinafter Molchanov) and in further view of Mueck (US PAT 20200259515).

	Regarding claim 12, Shouldice in view of Wang in view of Zhang and in further view of Molchanov teach The method of claim 10, wherein (Shouldice 0035 “In some versions, the system may include a central controller in communication with a collection of said sensors”; see claim 1).  
	The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Mueck teaches (Mueck 0040 “In a first approach, transmissions are being scheduled such that different APs/BS/UE (Access Points/Base Stations/User Equipment) are transmitting at different instances of time (or for consecutive transmissions) in order to spatially distribute the emitted power.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the detection and identification of a human from characteristics signals system and method of Shouldice and the living object detection system and method of Wang and the filtering system and method of Zhang and the radar based system and method of Molchanov to include the transmission management system and method of Mueck.  One would have been motivated to do so in order to advantageously avoid excessive exposure of humans to EM energy (Mueck 0001).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Mueck merely teaches that it is well-known to incorporate the particular pulse behavior.  Since both Shouldice, Wang, Zhang, Molchanov and Mueck discuss similar RF systems that detect human body parts, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable filtering results.

	Regarding claim 24, Shouldice in view of Wang in view Zhang and in further view of Molchanov teach The apparatus of claim 22, wherein (Shouldice 0035 “In some versions, the system may include a central controller in communication with a collection of said sensors”; see claim 1).  
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Mueck teaches (Mueck 0040 “In a first approach, transmissions are being scheduled such that different APs/BS/UE (Access Points/Base Stations/User Equipment) are transmitting at different instances of time (or for consecutive transmissions) in order to spatially distribute the emitted power.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the detection and identification of a human from characteristics signals system and method of Shouldice and the living object detection system and method of Wang and the filtering system and method of Zhang and the radar based system and method of Molchanov to include the transmission management system and method of Mueck.  One would have been motivated to do so in order to advantageously avoid excessive exposure of humans to EM energy (Mueck 0001).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Mueck merely teaches that it is well-known to incorporate the particular pulse behavior.  Since both Shouldice, Wang, Zhang, Molchanov and Mueck discuss similar RF systems that detect human body parts, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable filtering results.

	Regarding claim 28, Shouldice in view of Wang in view Zhang in view of Molchanov and in further view of Mueck teach The apparatus of claim 24, wherein the means for adaptively filtering the reflected energy comprise: means for adaptively filtering the reflected energy to remove the signal component associated with the  clutter, wherein the clutter is caused by a static object (Wang 0061 “The high pass filter 706 is considered “slow time” because it may remove frequency content below a desired threshold that is common to a plurality of consecutively received match filtered baseband digital radar signals. This has the net effect of ensuring that only fast-changing signals likely to be caused by living or moving objects remain after filtering, eliminating slow changing aberrations in the signal likely to have other causes such as, but not limited to, aging or heating of electrical components in the detection system.” [the electrical components correspond a static object]).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Sammeta et al. (US PAT 9369187 ) discloses “Technologies described herein are directed to switching between antennas in response to a change in an isolation value identified using a neutralization line. A device may include a first set of antennas including a first antenna, a second antenna, a neutralization line coupled between the first antenna and the second antenna, and a controller. The controller is coupled to the neutralization line. The controller determines a first isolation value between the first antenna and the second antenna using the neutralization line, determines a change in isolation value between the first antenna and the second antenna to a second isolation value, determines that the second isolation value exceeds a threshold, and switches from using the first set of antennas to using a second set of antennas.  (See abstract)”
Mueck (US-20200259515) discloses “The disclosure relates to a power control circuitry for controlling a radio frequency, RF, transmitter of a network equipment or a user equipment, the power control circuitry comprising: a controller configured to control a power level of an RF signal generated by the RF transmitter for transmission via an antenna arrangement, wherein the power level is controlled based on information about an object within an coverage area of the antenna arrangement.  (See abstract)”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/Examiner, Art Unit 3648  

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648